                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 HARRIET FORESTIERI,                          )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )   No. 18-1171 (MN)
                                              )
 WENDOVER, INC.                               )
                                              )
                       Defendant.             )

                                    MEMORANDUM OPINION

Daniel C. Herr, LAW OFFICE OF DANIEL C. HERR LLC, Wilmington, DE 19801; Neelima Vanguri,
Sidney L. Gold, SIDNEY L. GOLD & ASSOCIATES, P.C., Philadelphia, PA – attorneys for Plaintiff

Kevin A. Guerke, BAIRD MANDALAS BROCKSTEDT, LLC, Wilmington, DE – attorneys for
Defendant




January 30, 2020
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

       Before the Court is a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), filed by

Defendant Wendover, Inc. (“Defendant” or “Wendover”) (D.I. 25), alleging that Count I of

Plaintiff Forestieri’s (“Plaintiff” or “Forestieri”) Second Amended Complaint (“Second Amended

Complaint”) (D.I. 22) fails to state a claim under the Americans with Disabilities Act (“ADA”),

42 U.S.C.§ 12101, et. seq upon which relief can be granted. Plaintiff opposes the motion. For the

reasons set forth below, Defendant’s motion to dismiss the Second Amended Complaint will be

GRANTED.

I.     BACKGROUND

       Plaintiff filed her original Complaint on August 3, 2018. (D.I. 1). On September 20, 2018,

Defendant moved to dismiss that Complaint. (D.I. 7). In lieu of responding to the motion, Plaintiff

filed an Amended Complaint on October 10, 2018. (D.I. 9). The Amended Complaint asserted

violations of the ADA (Count I), the Age Discrimination in Employment Act, (“ADEA”),

29 U.S.C. §621 et seq. (Count II), and the Family and Medical Leave Act (“FMLA”), 29 U.S.C.

2601, et seq. (Count III) (Id. ¶ 2). Defendant moved to dismiss the Amended Complaint (D.I. 10),

and the Court granted that motion with respect to Counts I and II, but denied it as to Count III

(D.I. 18, 19). On October 10, 2018, Plaintiff filed her Second Amended Complaint, again asserting

violations of the ADA (Count I), the ADEA (Count II), and the FMLA (Count III). (D.I. 22).

Defendant now moves to dismiss Count I of the Second Amended Complaint. 1 (D.I. 25).

       Forestieri, a sixty-nine-year-old individual, was employed by Defendant from 1999 until

October of 2016. (D.I. 22 ¶ 9). The Second Amended Complaint alleges that throughout her




1
       Defendant does not challenge the sufficiency of Plaintiff’s Second Amended Complaint as
       to Counts II (ADEA) and III (FMLA).


                                                1
employment with Defendant, she “held the position of General Manager and at all times

maintained a satisfactory job performance rating.” (Id. ¶ 10). Plaintiff alleges that on May 24,

2016, she fell at her home and suffered a wrist facture, which led to difficulties “lifting, grasping,

performing manual tasks, and musculoskeletal function[ing].” (Id. ¶ 11). Plaintiff alleges that she

contacted her supervisor, Frank Germann (“Germann”) “to inquire about disability leave” and to

inform him that “she would not be able to work for the next three (3) to four (4) months.” (Id.

¶ 13). She alleges that Germann instructed her “to take the time off to allow her injury to properly

heal.” (Id.) Plaintiff further alleges that during her leave she remained in contact with her

supervisor and “at all times expressed her intent to return to work as soon as she was medically

cleared to do so.” (Id. ¶ 16). On September 2, 2016, Plaintiff informed Germann that she would

be able to return to work around September 26, 2016. (Id. ¶ 17). Plaintiff alleges that she asked

for the additional time beyond her FMLA leave as an accommodation “so that she would be able

to fulfill the essential functions of her job upon her return to work at the end of the leave.” (Id.).

On September 21, 2016, Plaintiff was approved by her doctor to return to work on September 26,

2016 without restriction. (Id. ¶ 18). Plaintiff returned to work on September 26, 2016. (Id. ¶ 19).

       The Second Amended Complaint alleges that, upon returning to work, Plaintiff met with

“Rob Beaver (“Beaver”), Vice-President, and Gerald Hoffner (“Hoffner”), Regional Director,” at

which time she was informed that she would be demoted to the role of assistant manager and that

her salary would decrease from $65,000 to $35,000. (Id. ¶ 20). Plaintiff alleges that Beaver

explained the change was because Plaintiff “had been out for a while and [he was] concerned that

[she] will not be able to perform the job because when [Beaver] came back to Wendy’s [he] had a

hard time and [she] was older than [him].” (Id.). Plaintiff further alleges that Beaver stated that

“we weren’t even sure you [Plaintiff] were coming back because there was no communication




                                                  2
from you.” (Id. ¶ 22). Plaintiff alleges that Beaver told her that she would be replaced by Anthony

Kemsky (“Kemsky”) – an Assistant Manager, who was “a similarly-situated, non-disabled

individual, approximately thirty years younger than Plaintiff Forestieri” – and that she would be

transferred to the University Plaza Wendy’s location. (Id. ¶¶ 20-21).

       The Second Amended Complaint alleges that Plaintiff reported to the University Plaza

Wendy’s location on October 3, 2016 and “expressed concern to Beaver that she had not been

formally trained to use the newly renovated facility.” (Id. ¶ 23). Plaintiff alleges that Beaver

“voiced apprehension that Plaintiff Forestieri would not be able to complete work related tasks

because of her age.” (Id.). Plaintiff further alleges that, on October 6, 2016, Beaver and Hoffner

called Plaintiff into a meeting and again “expressed concern that Plaintiff Forestieri would not be

able to do her job because of her age and her time off related to her disability.” (Id. ¶ 24).

       The Second Amended Complaint contends that “Forestieri believes and therefore avers

that the Defendant demoted Plaintiff Forestieri on the basis of her age (69), her actual and/or

perceived disability and/or record of impairment (Wrist Fracture, Nerve Damage), and/or in

retaliation for Plaintiff Forestieri’s requests for reasonable accommodations.” (Id. ¶ 25). Plaintiff

alleges she was unlawfully terminated on October 5, 2016. (Id. ¶ 9).

II.    LEGAL STANDARD

       When presented with a motion to dismiss for failure to state a claim pursuant to

Rule 12(b)(6), district courts conduct a two-part analysis. Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009). First, the Court separates the factual and legal elements of a claim,

accepting “all of the complaint’s well-pleaded facts as true, but [disregarding] any legal

conclusions.” Id. at 210-11. Second, the Court determines “whether the facts alleged in the




                                                  3
complaint are sufficient to show . . . a ‘plausible claim for relief.’” Id. at 211 (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009)).

       “To survive a motion to dismiss, a civil plaintiff must allege facts that ‘raise a right to relief

above the speculative level on the assumption that the allegations in the complaint are true (even

if doubtful in fact).’” Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Dismissal under Rule 12(b)(6) is appropriate if a

complaint does not contain “sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570); see also

Fowler, 578 F.3d at 210. A claim is facially plausible “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. The Court is not obligated to accept as true “bald assertions” or

“unsupported conclusions and unwarranted inferences.” Morse v. Lower Merion Sch. Dist.,

132 F.3d 902, 906 (3d Cir. 1997); Schuylkill Energy Res., Inc. v. Pennsylvania Power & Light Co.,

113 F.3d 405, 417 (3d Cir. 1997). Instead, “[t]he complaint must state enough facts to raise a

reasonable expectation that discovery will reveal evidence of [each] necessary element” of a

plaintiff’s claim.   Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321

(3d Cir. 2008) (internal quotation marks omitted).

III.   DISCUSSION

       A.      Count 1: ADA – Actual and/or Perceived Disability and/or Record of
               Impairment Discrimination, Retaliation

       “[T]o establish a prima facie case of discrimination under the ADA, the plaintiff must

show: (1) he is a disabled person within the meaning of the ADA; (2) he is otherwise qualified to

perform the essential functions of the job, with or without reasonable accommodations by the

employer; and (3) he has suffered an otherwise adverse employment decision as a result of



                                                   4
discrimination.” Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 306 (3d Cir. 1999) (quoting

Gaul v. Lucent Technologies, 134 F.3d 576, 580 (3d Cir. 1998)). Here, Plaintiff alleges that

Defendants violated the ADA by “subjecting Plaintiff Forestieri to unlawful discrimination on the

basis of her actual and/or perceived and/or record of impairment (Wrist Fracture, Nerve Damage), 2

failing to accommodate Plaintiff Forestieri, failing to engage in the interactive process with

Plaintiff Forestieri, and retaliating against Plaintiff Forestieri for requesting a reasonable

accommodation.” (D.I. 22 ¶ 27)

               1.      Disability

       Under the ADA, “[a] ‘disability’ is defined as: ‘(A) a physical or mental impairment that

substantially limits one or more of the major life activities of [an] individual; (B) a record of such

impairment; or (C) being regarded as having such an impairment.’” Taylor, 184 F.3d at 305-06

(citing 42 U.S.C. § 12102(2)). Here, Plaintiff has not alleged facts necessary to state a plausible

claim under any of these formulations.

       In the Second Amended Complaint, Plaintiff alleges “[f]or the period of recovery

subsequent to her surgery, Plaintiff Forestieri’s major life activities were further impaired in that

her abilities to care for herself, work, sleep, and her neurological function (due to nerve damage

caused by the surgery) were further impaired.” (D.I. 22 ¶ 14). This conclusory allegation amounts

to a “‘temporary non-chronic impairment of short duration’” which is ‘“not a disability covered

by the [Acts].’” 3 Macfarlan v. Ivy Hill SNF, LLC, 675 F.3d 266, 274 (3d Cir. 2012) (quoting


2
       Multiple times Plaintiff refers to her impairment with the parenthetical “wrist facture, nerve
       damage,” but there are no allegations or facts describing any purported nerve damage.
3
       The Court agrees with Plaintiff that EEOC regulations provide that impairments lasting
       fewer than six months may be substantially limiting. 29 C.F.R. § 1630.2(j)(1)(ix). Under
       those regulations, however, the duration of an impairment is a factor to consider in
       determining whether an impairment substantially limits a major life activity. Here, the
       Court considered the short duration as just one factor. In addition, the Court considered


                                                  5
Rinehimer v. Cemcolift, Inc., 292 F.3d 375, 380 (3d Cir. 2002)). Here, Plaintiff alleges that she

injured her wrist on May 24, 2016 and “was approved by her doctor to return to work full time

with no restrictions on September 26, 2016.” (D.I. 22 ¶¶ 11, 18) (emphasis added). She does not

allege that her wrist injury caused physical impairment after she was cleared by her doctor, or that

it was a long-term or chronic injury. Thus, Plaintiff’s impairment, which concluded when her own

doctor cleared Plaintiff to return to work without restriction, is not a physical impairment under

the ADA.

       Moreover, “Congress included ‘record of’ disability claims in the ADA to ensure that

employees could not be subjected to discrimination because of a recorded history of disability.”

Eshelman v. Agere Sys., Inc., 554 F.3d 426, 436–37 (3d Cir. 2009). “A plaintiff attempting to

prove the existence of a ‘record’ of disability still must demonstrate that the recorded impairment

is a ‘disability’ within the meaning of the ADA.” Tice v. Ctr. Area Transp. Auth., 247 F.3d 506,

513 (3d Cir. 2001). In Eshelman, the Third Circuit stated, “if the record at issue does not reference

a disability or condition covered by the ADA, [Defendant] is not liable even if it did rely on that

record in making the adverse employment decision.” 554 F.3d at 437. Here, where Plaintiff’s

temporary wrist injury is not a disability under the ADA, she cannot state a record of impairment

claim upon which relief may be granted.

       Finally, the Second Amended Complaint does not sufficiently allege that Plaintiff was

regarded by Defendant as disabled. “An individual meets this ‘regarded as’ requirement if he or

she establishes that he or she has been subject to an action the ADA prohibits ‘because of an actual

or perceived physical or mental impairment whether or not the impairment limits or is perceived



       that Plaintiff was approved to return to work full time without restriction and also
       considered Plaintiff’s conclusory allegations regarding the impact of her wrist injury on
       her major life activities.


                                                 6
to limit a major life activity.’” Budhun v. Reading Hosp. & Med. Ctr., 765 F.3d 245, 259 (3d Cir.

2014) (quoting 42 U.S.C. § 12102(3)(A)). “The statute curtails an individual’s ability to state a

‘regarded as’ claim if the impairment is ‘transitory and minor,’ which means it has an ‘actual or

expected duration of six months or less.’” Id. (citing § 12102(3)(B)). While a Defendant may not

ordinarily raise an affirmative defense – like transitory and minor impairment 4 – at the motion to

dismiss stage, such a defense may be considered “if the defense is apparent on the face of the

complaint.” Id. (citing Ball v. Famiglio, 726 F.3d 448, 459 n.16 (3d Cir. 2013)). Here, as discussed

above, the Second Amended Complaint alleges that Plaintiff’s impairments were short term,

lasting four months before she was medically cleared to return to work without restrictions. Based

on the time to recover and the nature of her injury, this impairment was objectively transitory and

minor. See id. (referring to an approximately two month-long recovery from a broken hand as

“objectively transitory and minor”). The Second Amended Complaint, moreover, includes no

plausible allegations that Defendant treated Plaintiff’s wrist injury as anything more than a minor

and transitory injury that would keep her from work for a few months. (See D.I. 22 ¶ 13 (“Plaintiff

Forestieri informed Germann that, per her doctor’s orders, she would not be able to work for the

next three (3) to four (4) months. Germann instructed Plaintiff Forestieri to take the time off to



4
       29 C.F.R. § 1630.15(f) (stating under defenses those “[c]laims based on transitory and
       minor impairments under the ‘regarded as’ prong. It may be a defense to a charge of
       discrimination by an individual claiming coverage under the ‘regarded as’ prong of the
       definition of disability that the impairment is (in the case of an actual impairment) or would
       be (in the case of a perceived impairment) ‘transitory and minor.’ To establish this defense,
       a covered entity must demonstrate that the impairment is both ‘transitory’ and ‘minor.’
       Whether the impairment at issue is or would be ‘transitory and minor’ is to be determined
       objectively. A covered entity may not defeat ‘regarded as’ coverage of an individual
       simply by demonstrating that it subjectively believed the impairment was transitory and
       minor; rather, the covered entity must demonstrate that the impairment is (in the case of an
       actual impairment) or would be (in the case of a perceived impairment) both transitory and
       minor. For purposes of this section, ‘transitory’ is defined as lasting or expected to last six
       months or less.”).


                                                 7
allow her injury to properly heal.”)). Because Plaintiff has not sufficiently pleaded facts to show

she is disabled under any formulation of the definition in the ADA, she has failed to state a

plausible claim for relief thereunder.

               2.      Accommodation

       To the extent that Plaintiff alleges that Defendant failed to accommodate her disability, she

has again failed to state a claim. An employer commits unlawful discrimination under the ADA

if the employer does “not mak[e] reasonable accommodations to the known physical or mental

limitations of an otherwise qualified individual with a disability who is an applicant or employee,

unless [the employer] can demonstrate that the accommodation would impose an undue hardship

on the operation of the business of [the employer].” 42 U.S.C. § 12112(b)(5)(A). A failure to

accommodate claim requires a plaintiff to show “‘(1) he is a disabled person within the meaning

of the ADA; (2) he is otherwise qualified to perform the essential functions of the job, with or

without reasonable accommodations by the employer; and (3) he has suffered an otherwise adverse

employment decision as a result of discrimination’ . . . [which] in this context include[s] refusing

to make reasonable accommodations for a plaintiff’s disabilities.” Hohider v. United Parcel Serv.,

Inc., 574 F.3d 169, 186-87 (3d Cir. 2009) (quoting Williams v. Phila. Housing Auth. Police Dep’t,

380 F.3d 751, 761 (3d Cir. 2004)). Here, Plaintiff cannot state a failure to accommodate claims

because, as discussed above, Plaintiff has failed to make a plausible showing that she is a disabled

person within the meaning of the ADA. Even accepting, arguendo, however, that Plaintiff is

disabled under one of the three categories expounded above, she has failed to make a showing that

Defendant refused to make a reasonable accommodation.

       First, Plaintiff has not plausibly alleged that Defendant refused to accommodate her wrist

injury. The Third Circuit has made clear that an individual must put a covered employer on notice




                                                 8
of a request for an accommodation, stating “while the notice [of a desire for an accommodation]

does not have to be in writing, be made by the employee, or formally invoke the magic words

‘reasonable accommodation,’ the notice nonetheless must make clear that the employee wants

assistance for his or her disability.” Jones v. United Parcel Serv., 214 F.3d 402, 408 (3d Cir. 2000)

(quoting Taylor, 184 F.3d at 313). Plaintiff’s sole allegation regarding accommodation states, in

its entirety, that “[f]or the period of time that Plaintiff required additional leave beyond her FMLA

leave, she requested the same as a reasonable accommodation for her disability. Plaintiff requested

said accommodation (leave of absence), so that she would be able to fulfill the essential functions

of her job upon her return to work at the end of the leave.” (D.I. 9 ¶ 17). Plaintiff’s conclusory

assertion is insufficient to state a plausible claim that she made clear to the Defendant that she

required assistance for any disability or that Defendant then refused to grant that request. Thus,

Plaintiff cannot maintain a claim under the ADA for failure to accommodate. 5

       Plaintiff also cannot claim failure to accommodate pursuant to a “regarded as” definition

of disability. The 2008 Amendments to the ADA added a provision which provides that employers

“need not provide a reasonable accommodation . . . to an individual who meets the definition of

disability in [Section 12102(1)(C): “regarded as having an impairment”].” 42 U.S.C. § 12201(h);

see also Robinson v. First State Cmty. Action Agency, --- F.3d ---, 2019 WL 1431924, at *3

(3d Cir. Apr. 1, 2019) (“an individual who demonstrates that she is ‘regarded as’ disabled, but who

fails to demonstrate that she is actually disabled, is not entitled to a reasonable accommodation.”).

Thus, to the extent that Plaintiff alleges a failure to accommodate based on a “regarded as”




5
       Similarly, Plaintiff’s allegations that Defendant failed to engage in an interactive process
       for a reasonable accommodation and retaliated against Plaintiff for requesting a reasonable
       accommodation – both being premised on a request for reasonable accommodation – also
       fail.


                                                 9
definition of disability, her claim is prohibited and does not state a claim upon which relief may

be granted.

       For the above reasons, Defendant’s motion to dismiss Count I of the Amended Complaint

will be granted.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (D.I. 25) is GRANTED. An

appropriate order will follow.




                                               10
